Case 0:17-cv-60426-UU Document 455 Entered on FLSD Docket 04/14/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 17-60426-CV-UNGARO


   ALEKSEJ GUBAREV,
   XBT HOLDING S.A., and
   WEBZILLA, INC.,

                          Plaintiffs,

          v.

   BUZZFEED, INC., and
   BEN SMITH,

                          Defendants.
                                                  /


                             MOTION OF AMICI MIKHAIL
                      FRIDMAN, PETR AVEN, AND GERMAN KHAN
               TO FILE SIX-PAGE SUPPLEMENTAL AMICUS CURIAE BRIEF

         On April 3, 2020, the Court granted Amici Mikhail Fridman, Petr Aven, and German
  Khan’s (collectively, the “Amici[’s]”) motion to appear as amici curiae and to file the amicus
  curiae briefs that they submitted to the Eleventh Circuit Court of Appeals. [ECF No. 451.] The
  Court also ordered that Amici must seek leave of Court to submit any additional filings. [Id.]
  Pursuant to the Court’s Order, Amici respectfully seek leave to file a short, six-page,
  supplemental amicus curiae brief, which is attached hereto as Exhibit A (the “Proposed Brief”).
  Without it, the Court may not be provided with a complete and accurate understanding as to why
  the Horowitz Report should be added to the record and how the new evidence it reveals warrants
  reconsideration of the Court’s prior order granting Defendants’ motion for summary judgment.
         Amici seek leave to file the Proposed Brief to succinctly respond to an argument raised
  by Defendants that is not directly responsive to the arguments made by Plaintiffs in their Motion
  to Supplement the Record with the Horowitz Report and for an Indicative Ruling. Defendants’
  argument—that even if the FBI did not possess Report 166 prior to Defendants’ publication, the
  Horowitz Report indicates that the FBI was investigating all aspects of Steele’s reporting prior to



  9465557.2
Case 0:17-cv-60426-UU Document 455 Entered on FLSD Docket 04/14/2020 Page 2 of 3



  Defendant’s publication of the Steele “Dossier” on January 10, 2017 [ECF No. 453 at 18]—is
  not correct.
         First, as explained in the Proposed Brief, the Horowitz Report demonstrates that, contrary
  to Defendants’ contention, as of January 10, 2017, the FBI Investigation mentioned by BuzzFeed
  (by hyperlinking to the CNN Article) did not have a scope comprising the “entire Dossier.” That
  is, as of BuzzFeed’s publication, the FBI had not made the entire Dossier part of either its source
  validation efforts nor its request to the FISA court pertaining to Carter Page.
         Second, the Proposed Brief details why the Horowitz Report does not support
  Defendants’ new contention that intelligence community officials involved an early January
  2017 Intelligence Community Assessment (“ICA”) possessed Report 166. To the contrary, the
  Report confirms that the FBI—a participant in the ICA—did not have Report 166, which is very
  strong evidence that the other agencies involved in the ICA did not have it either at the time.
         Consequently, and as explained in the Supplemental Brief, Defendants cannot avail
  themselves of New York’s fair report privilege because their publication of Report 166 was not
  part of a report about an official proceeding extant at the time of Defendants’ publication.
         Given Amici’s previously explained interests in the outcome of these proceedings and the
  fact that the Proposed Brief provides additional clarity to the Court as to why it should grant
  Plaintiffs’ motion, Amici respectfully request that the Court allow them to file the Proposed
  Brief. See United States v. UBS AG, No. 09-20423, 2009 WL 10669118, at *1 (S.D. Fla. May
  19, 2009) (granting motion for leave to file amicus brief because movants had an interest in the
  case and their brief would be of assistance to the court); Figueroa v. Sharper Image Corp., 517
  F. Supp. 2d 1292, 1328 (S.D. Fla. 2007) (basing decision in part on amicus positions).




                                                   2


  9465557.2
Case 0:17-cv-60426-UU Document 455 Entered on FLSD Docket 04/14/2020 Page 3 of 3




                           LOCAL RULE 7.1(a)(3) CERTIFICATION
         On April 13, 2020, lead counsel for Amici conferred via email with Katherine Bolger and
  Nathan Siegel, counsel for Defendants/Appellees, who advised that they oppose this motion.
  On April 13, 2020, counsel for Plaintiffs/Appellants advised that they consent to this motion.


                                               Respectfully submitted,

                                        By:           /s/ Adam L. Schwartz
                                               Adam L. Schwartz
                                               Florida Bar No. 0103163
                                               HOMER BONNER JACOBS ORTIZ, P.A.
                                               1200 Four Seasons Tower
                                               1441 Brickell Avenue
                                               Miami, FL 33131
                                               Tel.: (305) 350-5116
                                               Fax: (305) 982-0079
                                               Email: aschwartz@homerbonner.com

                                               -and-

                                               Alan S. Lewis (pro hac vice)
                                               CARTER LEDYARD & MILBURN LLP
                                               2 Wall Street
                                               New York, NY 10005
                                               Tel.: (212) 732-3200
                                               Fax: (212) 732-3232
                                               Email: lewis@clm.com

                                               Attorneys for Mikhail Fridman, Petr Aven, and
                                               German Khan

                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 14, 2020, I electronically filed the foregoing with the Clerk
  of the Court using CM/ECF. I also certify that the foregoing is being served this day on all
  counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                         /s/ Adam L. Schwartz
                                                       Adam L. Schwartz
                                                   3


  9465557.2
Case 0:17-cv-60426-UU Document 455-1 Entered on FLSD Docket 04/14/2020 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 17-60426-UNGARO

   ALEKSEJ GUBAREV, XBT HOLDING
   S.A., and WEBZILLA, INC.

                          Plaintiffs,

                    vs.

   BUZZFEED, INC. and BEN SMITH,

                          Defendants.
   __________________________________/




                                        EXHIBIT A:

                SUPPLEMENTAL MEMORANDUM OF AMICUS CURIAE
               ON REMAND ADDRESSING DEFENDANTS’ CONTENTIONS
               REGARDING THE CONTENT OF THE HOROWITZ REPORT




   9462617.5
Case 0:17-cv-60426-UU Document 455-1 Entered on FLSD Docket 04/14/2020 Page 2 of 8



                                    STATEMENT OF INTEREST
          This Court and the Eleventh Circuit Court of Appeals have recognized that Mikhail
   Fridman, Petr Aven, and German Khan (“Amici”) have an interest in the outcome of this case
   sufficient to permit them to appear as amicus curiae. This Court permitted Amici to file the
   briefs originally filed by Amici with the appellate court.1 Amici submit this brief to address an
   argument made by Defendants BuzzFeed, Inc. and Ben Smith (collectively, “BuzzFeed”) that is
   not directly responsive to any argument made by Plaintiffs in their pending motion.
          To understand why this proposed submission from Amici makes an important and
   potentially dispositive contribution to the Court’s ruling on remand, it is necessary to begin by
   identifying BuzzFeed’s argument that this proposed submission challenges: even if the Horowitz
   Report fatally undermines the notion that the FBI possessed Report 166 as of the privileged
   occasion (January 10, 2017), the Horowitz Report somehow immunizes its publication of Report
   166 under Section 74 of New York’s Civil Rights Law because of a purported finding that the
   FBI was investigating “all aspects of Steele’s reporting, both before and after BuzzFeed
   published the Dossier.” Defs.’ Resp. at 18 (emphasis added). On the basis of that [dubious]
   factual contention, BuzzFeed contends that it is entitled to fair report immunity “even if” what
   the Horowitz Report says about the FBI not possessing Report 166 on January 10, 2017 is
   “construed as Plaintiffs urge.” Defs.’ Resp, at 16.
          This brief demonstrates that BuzzFeed’s new argument is false. The Horowitz Report
   undermines the notion that, as of the privileged occasion, there was an FBI Investigation (or
   other government proceeding) into “all aspects” of the Dossier. Plaintiffs’ brief did not address
   this aspect of the Horowitz Report. Instead, Plaintiffs focused on what the Horowitz Report says
   about the FBI not possessing Report 166 on January 10, 2017. Evidently, Plaintiffs did not



   1
     Defendants argue that the briefs originally filed with the Appellate Court simply repeat
   arguments rejected by the New York courts. See Defs.’ Resp. [ECF No. 235] at 17, n. 10.
   However, as explained by Amici in their supplemental appellate court brief, the brief decision by
   the New York intermediate court on a motion to dismiss an affirmative defense does not
   constitute binding authority. [See ECF No. 449-2 at 18-20.] Additionally, as Amici have argued
   in the pending motion for summary judgment in the New York action, a decision on a motion to
   dismiss does not resolve a summary judgment motion because the former requires a court to treat
   well pled allegations as true whereas the latter requires a court to hold the movant to its burden
   of proof on every element of its claim or affirmative defense.

                                                    1

   9462617.5
Case 0:17-cv-60426-UU Document 455-1 Entered on FLSD Docket 04/14/2020 Page 3 of 8



   anticipate BuzzFeed’s alternative argument— its publication of Report 166 is privileged based
   on the claim that by January 10, 2017, the FBI was investigating everything in the so-called
   “Dossier.” This supplemental brief, which details the record, will aid the Court in understanding
   those portions of the Horowitz Report that undermine BuzzFeed’s alternative argument.
                                               ARGUMENT
       I.     THE HOROWITZ REPORT UNDERMINES THE CENTRAL PREMISE OF
              THIS COURT’S SUMMARY JUDGMENT DECISION.
             Before awarding summary judgment to Defendants based on the fair report privilege, the
   Court acknowledged that Defendants failed to prove that Report 166, specifically, had been the
   subject of official action as of January 10, 2017, the privileged occasion.2 See 340 F. Supp. 3d
   1304, 1315 (“the record does not reveal what, if any, official action was taken with respect to it
   [Report 166]”).
             In light of the absence of such proof, the Court framed the legal issue as follows, before
   ultimately resolving it in Defendants’ favor:
             Plaintiffs take the position that Defendants must show that the particular
             statements about them were subject to official proceedings. But Defendants
             respond that New York law does not require that level of granularity; they have
             satisfied their burden by showing that the Dossier was subject to official action.
   Id. at 1316 (emphasis added).
             Thus, Defendants’ position, which the Court adopted, was based on the factual premise
   that governmental action taken prior to January 10, 2017 involved official use of “the Dossier” as
   a whole. See id. at 1315 (finding that “[t]he FBI conducted a ‘source validation’ assessment of
   the Dossier.”) (emphasis added); see also id. at 1309 (finding that “the FBI conducted a ‘source
   validation’ assessment of the credibility of Steele's reports”) (emphasis added).
             Defendants recognize that whether those findings are correct, in light of the Horowitz
       Report, is crucial to the outcome on remand. Indeed, Defendants argue for fair report immunity
       “even if” the Horowitz Report confirms that the FBI did not possess Report 166 on January 10,
       2017, the date of Defendants’ publication, because they claim the Horowitz Report proves the
       existence of an investigation into “the entire dossier” as of January 10, 2017 and Report 166


   2
     The “privileged occasion” requirement, as applied under the fair report privilege, allows
   immunity only upon proof that the defamatory publication was part of the proceeding it was
   reported to be a part of, on the date of the defamatory publication. See Bufalino v. Assoc. Press,
   692 F.2d 266, 271 (2d Cir. 1982).
                                                     2

   9462617.5
Case 0:17-cv-60426-UU Document 455-1 Entered on FLSD Docket 04/14/2020 Page 4 of 8



    was eventually included in that investigation. See Defs.’ Resp. at 19 (claiming that “because the
    FBI went on to specifically include Report 166 in that investigation, the privilege applies even if
    [it] were the case that Report 166 was still working its way through those channels to the FBI on
    January 10.”); id. (“the [Horowitz] Report makes clear that the entire Dossier, including Report
    166, was investigated”) (emphasis added); id at 18 (contending that according to the Horowitz
    Report that even “before” January 10, 2017, the FBI was “intensely investigating all aspects of
    Steele’s reporting”) (emphasis added).
           However, putting aside Defendants’ incorrect claim that they can invoke the privilege for
   publishing a report which only became the subject of an official investigation after they
   published it, the Horowitz Report demonstrates that neither the FBI nor the intelligence
   community was making official use of the entire so-called Dossier at the time BuzzFeed
   published its article.

                   A. The Horowitz Report Undermines the Court’s Previous Ruling that the
                      Entire Dossier Was Part of the FBI Investigation on January 10, 2017.
           The Horowitz Report unearths a trove of information about which of Steele’s Reports the
   FBI used and when in connection with Source Validation efforts and the Carter Page warrant.
   Specifically, it reveals (1) that the FBI had not, as of January 10, 2017, commenced a source
   validation proceeding encompassing most or all of the “Dossier,” and (2) that the subset of
   Steele’s Reports used by the FBI prior to January 10, 2017 to obtain the Carter Page warrant
   excluded Report 166 and many of Steele’s other reports.
                            1. Source Validation.
           The Horowitz Report reveals that an FBI source validation effort involving some of the
   Steele memos was “requested” in November 2016, at which time the FBI did not possess Report
   166, and that its source validation efforts were not initiated until “early February 2017” (after the
   January 10, 2017 publication of BuzzFeed’s Article). Horowitz Report at 183, n.329.
   Accordingly, at the time of BuzzFeed’s publication of Report 166, there was no FBI activity
   involving validation of the sub-sources of the Steele memos, other than the six that the FBI had
   as of late October 2016. This fact forecloses Section 74 immunity.
           Contrary to the Court’s summary judgment finding that was based upon the record and
   representations of BuzzFeed at the time, the Horowitz Report undermines the notion that as of
   January 10, 2017, the privileged occasion, the FBI had commenced or even decided to

                                                    3

   9462617.5
Case 0:17-cv-60426-UU Document 455-1 Entered on FLSD Docket 04/14/2020 Page 5 of 8



   commence a source validation effort (or any other investigation) encompassing the entire so-
   called Dossier. Instead, the Horowitz Report says that the FBI took the initial six reports it
   received from Steele in September 2016 (which did not include Reports 112, 166, or many
   others) and created a spreadsheet of “excerpts” from those reports to track whether those
   excerpts had been corroborated in the context of developing “various diagrams, charts, and
   timelines to document relationships and events pertinent to the Crossfire Hurricane
   investigation.” Horowitz Report at 101-02.
           Moreover, the Horowitz Report strongly suggests that any effort to validate Steele’s
   other reports, including Reports 166 and 112, would have taken place after BuzzFeed’s January
   10, 2017 publication. As Steele advised the FBI, his “source” for the allegations in the memos
   was one person, his “Primary Sub-Source,” who in turn “used a network of sub-sources.”
   Horowitz Report at 186. The FBI did not even “identify and arrange a meeting with the Primary
   Sub-source” until after BuzzFeed’s publication. Id. at 187 (“The Primary Sub-source told the
   FBI” in that first meeting that “he/she had not seen Steele’s reports until they became public.”)
   (emphasis added). Thus, the FBI first interviewed the Primary Sub-source after BuzzFeed made
   the Steele reports public.3 In the same vein, the Horowitz Report describes when and how the
   FBI conducted its Human Source Validation Review (“HSVR”) of Steele. It describes the
   HSVR as a process ordinarily conducted by the FBI at the outset of a relationship with a source.
   However, the FBI’s Validation Management Unit did not perform such an assessment on Steele
   until early 2017—after the Crossfire Hurricane team requested an assessment in the context of
   Steele’s election reporting. See Horowitz Report at 90, n. 208. Thus, the Horowitz Report
   undermines the notions that the FBI considered the “Dossier” to be a single document and that a
   source investigation pertaining to the “Dossier” as a whole was extant as of January 10, 2017.4
                          2. The Carter Page Warrant Application and Renewals.



   3
     Nor is there any indication that the FBI discussed Report 166 [or Report 112] with the Primary
   Sub-source as the Horowitz Report refers to certain other individual reports but not 166 or 112 in
   discussing what the FBI learned from the Primary Sub-source regarding Steele’s reporting. See
   Horowitz Report at 187-88.
   4
     In Amici’s Supplemental Brief in the Eleventh Circuit, accepted by this Court on remand,
   Amici refute BuzzFeed’s legal theory according to which the privilege can be applied to
   publication of the entire “Dossier.” As the Supplemental Brief explains, the purportedly
   privileged character of “the Dossier” is not a justiciable question. [See ECF No. 449-2 at 4-8.]
                                                     4

   9462617.5
Case 0:17-cv-60426-UU Document 455-1 Entered on FLSD Docket 04/14/2020 Page 6 of 8



           The Horowitz Report devotes substantial attention to the manner in which the FBI used
   some of Steele’s reports in seeking a FISA warrant to investigate Carter Page. Of those
   applications, only the original application, not the renewals, took place before January 10, 2017,
   and hence the only potentially relevant official FBI action is its conduct in seeking the initial
   warrant application. But as revealed by the Horowitz Report, the “Steele Dossier” that was “part
   of the Carter Page FISA Application” did not encompass Report 166, Report 112 or even many
   other of Steele’s reports. Horowitz Report at 119, n. 259; 156.
           In sum, there is no proof in the Horowitz Report, or elsewhere, that as of January 10,
   2017, the FBI had made the entirety of Steele’s reports part of a validation process or part of the
   Carter Page warrant application process, or part of any other agency proceeding - much less of
   agency conduct actually described in either the BuzzFeed or CNN Articles.
           II.    Nothing in the Horowitz Report Supports BuzzFeed’s Contention that
                  Report 166 Was Part of an Intelligence Community Assessment.
           BuzzFeed, unable to demonstrate that as of January 10, 2017, either that the FBI
   possessed Report 166 or that “the entire Steele Dossier” was part of any FBI investigation,
   retreats to the equally dubious notion that officials involved in an early January 2017 Intelligence
   Community Assessment (“ICA”) possessed Report 166. See Defs.’ Resp. at 2 (claiming that
   “other evidence in the record speaks to other members of the intelligence community involved in
   advising and briefing the President possessing Report 166” as of January 10, 2017). But there is
   no support for that contention in the Horowitz Report, or elsewhere.
           For starters, the contention that the intelligence community agencies involved in the ICA
   could have possessed Report 166, if the FBI did not, makes no sense because the FBI was one of
   the intelligence agencies involved in the ICA. Horowitz Report at 176 (noting that as of
   BuzzFeed’s publication, “Report 166 . . . had not been shared with the FBI”) (emphasis added).
   Respectfully, this authoritative statement from the FBI’s Inspector General shows that the other
   agencies involved alongside with the FBI in the ICA also did not have Report 166 on January 10,
   2017.
           Moreover, even apart from the Horowitz Report, there is no proof that the intelligence
   agencies possessed Report 166 on January 10, 2017. To suggest otherwise, Defendants cite
   paragraphs 11 through 14 of the Declaration of Edward Gistaro, a Deputy Director at the Office



                                                     5

   9462617.5
Case 0:17-cv-60426-UU Document 455-1 Entered on FLSD Docket 04/14/2020 Page 7 of 8



   of the Director of National Intelligence (“ODNI”), supplied in connection with FOIA litigation
   brought by the James Madison Project (the “Project”) and Josh Gerstein. See Defs.’ Resp. at 14.
           Again, BuzzFeed misrepresents the record. The Gistaro Declaration merely states that
   the ODNI withheld from the Project’s FOIA request a single two-page ‘synopsis’ provided by
   the government to then President-Elect Donald Trump. [ECF No. 214-40 ¶ 14.] Gistaro’s
   declaration did not represent that the intelligence agencies possessed Report 166 on January 10,
   2017.
           Relying on the deposition of David Kramer, BuzzFeed makes the equally misleading
   claim that “Report 166 was given to the official principally responsible for Russia-related
   matters at the National Security Council well before BuzzFeed published it.” Defs.’ Resp. at 14.
   Whether David Kramer gave a copy of Report 166 to that official, Celeste Wallander, is
   irrelevant to Defendants’ invocation of the privilege for several reasons.
           First, neither BuzzFeed nor CNN reported on any National Security Council proceeding,
   which forecloses the privilege on such basis. The privilege applies only upon demonstration of
   the truth of that which has been reported. See Holy Spirit Ass’n v. N.Y. Times, 49 N.Y.2d 63, 67
   (1979). Second, mere possession of a document is not sufficient official action to invoke the
   privilege. Abakporo v. Sahara Reporters, 2011 U.S. Dist. LEXIS 109056, at *27 (E.D.N.Y.
   Sept. 26, 2011). Indeed, Kramer testified that while Wallander said she had “heard” about the
   Dossier, she had “not seen it” and “didn't know the status of it” within the government. [ECF
   No. 214-16 at 117:22-24.] Third, Kramer’s testimony does not constitute conclusive proof that
   Wallander had Report 166 “well before BuzzFeed published it.” Kramer testified that he “gave
   her [Wallander] a copy of the document,” referring to “the Dossier,” and that he did so “probably
   around New Year's.” [ECF No. 214-16 at 117:14-16.] But Kramer used the phrases
   “document” and “Dossier” throughout his testimony to refer to versions of it that did not include
   Report 166, and he never testified specifically that he gave Report 166 to Wallander. Last,
   testimony that he “probably” provided a document “around” New Year’s does not conclusively
   eliminate all doubt about his having done so by January 10, 2017, which is only 9 days after the
   beginning of the New Year.
                                            CONCLUSION
           The Horowitz Report fatally undermines BuzzFeed’s contention that the government
   possessed Report 166 on January 10, 2017, and its alternative contention that the government

                                                    6

   9462617.5
Case 0:17-cv-60426-UU Document 455-1 Entered on FLSD Docket 04/14/2020 Page 8 of 8



   was investigating “the entire Dossier” as of that date. Respectfully, because the Court’s
   previous summary judgment decision relied on these now disproven facts, the Court should
   indicate to the Eleventh Circuit that its consideration of the Horowitz Report would alter its
   previous decision to grant summary judgment to Defendants.
                                         Respectfully submitted:

                                         CARTER LEDYARD & MILBURN LLP

                                         By:    s/ Alan S. Lewis
                                         Alan S. Lewis (admitted pro hac vice)
                                         2 Wall Street
                                         New York, N.Y. 10005
                                         Tel.: (212) 238-8647
                                         Fax: (212) 732-3232
                                         lewis@clm.com

                                         -and-

                                         HOMER BONNER JACOBS ORTIZ, P.A.

                                         By:    s/ Adam L. Schwartz
                                         Adam L. Schwartz
                                         Florida Bar No.: 0103163
                                         1200 Four Seasons Tower
                                         1441 Brickell Avenue
                                         Miami, FL 33131
                                         Tel.: (305) 350-5100
                                         Fax: (305) 372-2738
                                         aschwartz@homerbonner.com

                                        Attorneys for Amici Mikhail Fridman, Petr Aven, and
                                        German Khan




                                                    7

   9462617.5
Case 0:17-cv-60426-UU Document 455-2 Entered on FLSD Docket 04/14/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 17-60426-CV-UNGARO


    ALEKSEJ GUBAREV,
    XBT HOLDING S.A., and
    WEBZILLA, INC.,

                           Plaintiffs,

            v.

    BUZZFEED, INC., and
    BEN SMITH,

                           Defendants.
                                              /


                                ORDER GRANTING MOTION
                      TO FILE SUPPLEMENTAL AMICUS CURIAE BRIEF

          THIS CAUSE came before the Court upon Amici Mikhail Fridman, Petr Aven, and

   German Khan’s (“Amici[’s]”) Motion to File Six-Page Supplemental Amicus Curiae Brief.

   Being fully advised, it is

          ORDERED AND ADJUDGED that the Motion is GRANTED. Amici’s Supplemental

   Brief shall be deemed FILED.

          DONE AND ORDERED in chambers at Miami, Florida this __ day of April, 2020.



                                            ________________________________
                                            URSULA UNGARO
                                            UNITED STATES DISTRICT JUDGE
   cc:    Clerk of Court
          Counsel of Record
